Title: Adamson Tannehill to Tobias Lear, 8 March 1790
From: Tannehill, Adamson
To: Lear, Tobias



Sir
Pittsburgh 8th March 1790

From the small acquaintance I had of you while at this place, have taken the liberty of requesting you, that if there should be any public appointment in this Country that may be the Gift of his Excellency the Presidt of the U. States, you would be pleased to mention me to him to that effect; Should address his Excellency on the subject, but a becoming modesty forbids it.
Therefore if any thing of the kind (that I may be thought Competent to) should offer, would esteem it a particular favor to make mention of me. His Excellency has some acquantance of me, which may probably have some weight.
Your granting me this favour, and leting me know the first

convenient oporty will be gratefully acknowledged by Your Mo. Hble Servt

Adamson Tannehill


N.B. you lodged with me when at this place, which I recite as a memorandum to remember me by


A.T.
